229 F.3d 1294 (10th Cir. 2000)
ROGER L. BLAIR,   Plaintiff-Appellant,v.KENNETH S. APFEL, Commissioner  of Social Security,   Defendant-Appellee.
No. 00-1006
UNITED STATES COURT OF APPEALS   TENTH CIRCUIT
Aug. 30, 2000Ordered Published October 17, 2000

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO (D.C. No. 99-B-221 )Frederick W. Newall, Colorado Springs, Colorado, for Plaintiff-Appellant.
Thomas L. Strickland, United States Attorney, Michael E. Hegarty, Assistant  United States Attorney, and Yvette Keesee, Special Assistant United States  Attorney, Denver, Colorado, for Defendant-Appellee.
Before BRORBY, PORFILIO, and MURPHY, Circuit Judges.
PER CURIAM.


1
Plaintiff Roger L. Blair appeals an order of the district court affirming  the Commissioner's decision to dismiss on res judicata grounds his request for  an administrative hearing on whether he is entitled to disability benefits. We affirm.1


2
Mr. Blair has filed several applications seeking both Title II and Title XVI  benefits alleging disability as of December 19, 1985.  Mr. Blair did not seek  reconsideration of the denial of either his 1987 and 1989 applications.  His 1992  applications were also denied.  Mr. Blair filed an untimely request for review of  that denial four months after the decision was entered.  The request was denied.2 Mr. Blair filed again in 1995.  He was approved for Title XVI benefits as of  April 1, 1995.  The administrative law judge (ALJ) held that no basis existed to  reopen the prior Title II determinations and dismissed his request to reopen. The ALJ also held that Mr. Blair had not shown good cause for reopening under  Soc. Sec. Reg. 91-5p.


3
Mr. Blair appealed that decision to the district court.  The court held that  Mr. Blair had not presented a colorable constitutional claim and that due process  did not prohibit the ALJ's application of res judicata.


4
On appeal, Mr. Blair argues that he was entitled to a hearing before the ALJ  because he did raise a colorable constitutional issue.  He contends that this court  should exercise its mandamus jurisdiction and require the Commissioner to follow  his mental illness and res judicata rules.  Finally, he maintains that the district  court erred by not considering his appeal on the merits.


5
"Absent a colorable constitutional claim . . . , a district court does not have  jurisdiction to review the Secretary's discretionary decision not to reopen an  earlier adjudication.  Nor does the district court have jurisdiction to review the  ALJ's denial of [a claimant]'s request for a hearing when the current claim has  the same factual basis as the initial claim."  Nelson v. Secretary of Health &  Human Servs., 927 F.2d 1109, 1111 (10th Cir. 1990) (quotation and citation  omitted); see also Califano v. Sanders, 430 U.S. 99, 107-09 (1977)  (Commissioner's decision to reopen previously denied claim for benefits  is discretionary, and therefore, unreviewable as a nonfinal decision under  42 U.S.C. § 405(g)).


6
Mr. Blair argues that he raised a constitutional issue regarding his mental  illness and, therefore, was entitled to a hearing before the ALJ.  Mr. Blair  contends that his mental condition prevented him from understanding his right to  appeal the initial denials of benefits in both applications.


7
A claimant will establish a mental impairment justifying failure to request  review "when the evidence establishes that he or she lacked the mental capacity to  understand the procedures for requesting review."  Soc. Sec. Reg. 91-5p.  To  make this determination the ALJ must examine "any mental . . . condition which  limits the claimant's ability to do things for him/herself."  Id.  Our review of the  record shows that the ALJ complied with this regulation.  Additionally, the record  does not show that Mr. Blair lacked the mental capacity to understand the  procedures for requesting review.  Further, Mr. Blair fails to explain why he did  not request reopening of the 1987 and 1989 claims in his 1992 applications in  which he was represented by counsel.


8
Next, Mr. Blair contends that this court should exercise its mandamus  jurisdiction and order the Commissioner to follow the agency's mental illness and  res judicata rules.  The writ of mandamus "is intended to provide a remedy for  a plaintiff only if he has exhausted all other avenues of relief and only if the  defendant owes him a clear nondiscretionary duty."  Heckler v. Ringer, 466 U.S.  602, 616 (1984).  Not only does Mr. Blair have other avenues to seek his  requested relief, but the record shows that the ALJ did follow the applicable rules  and regulations.


9
Finally, Mr. Blair maintains that the district court erred by not considering  his appeal on the merits.  As explained, supra, the district court did not have  jurisdiction to consider the appeal on the merits.  We further note that the ALJ did  follow the procedures set forth in 20 C.F.R. § 404.1520(a) in evaluating the 1987  and 1989 applications.  No error occurred.


10
The judgment of the United States District Court for the District of  Colorado is AFFIRMED.



Notes:


1
 After examining the briefs and appellate  record, this panel has determined  unanimously to grant the parties' request for a decision on the briefs without oral  argument.  See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G).  The case is therefore  ordered submitted without oral argument.


2
 Mr. Blair was unrepresented in the 1987 and  1989 applications.  He was  represented by his current attorney for the 1992 applications.